


110 HR 5952 IH: Police and Fire Station Modernization

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5952
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Ms. Schwartz
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to authorize
		  tax credit bonds for capital improvements for police and fire
		  departments.
	
	
		1.Short titleThis Act may be cited as the
			 Police and Fire Station Modernization
			 Act of 2008.
		2.Police and fire
			 department bonds
			(a)In
			 generalPart IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to credits against tax) is amended by adding at
			 the end the following new subpart:
				
					IQualified tax
				credit bonds
						
							Sec. 54A. Credit to holders of qualified tax credit
				  bonds.
							Sec. 54B. Police and fire department bonds.
						
						54A.Credit to holders of
				qualified tax credit bonds
							(a)Allowance of
				creditIf a taxpayer holds a qualified tax credit bond on one or
				more credit allowance dates of the bond during any taxable year, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the sum of the credits determined under subsection (b)
				with respect to such dates.
							(b)Amount of
				credit
								(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a qualified tax credit bond is 25
				percent of the annual credit determined with respect to such bond.
								(2)Annual
				creditThe annual credit determined with respect to any qualified
				tax credit bond is the product of—
									(A)the applicable
				credit rate, multiplied by
									(B)the outstanding
				face amount of the bond.
									(3)Applicable
				credit rateFor purposes of
				paragraph (2), the applicable credit rate is the rate which the Secretary
				estimates will permit the issuance of qualified tax credit bonds with a
				specified maturity or redemption date without discount and without interest
				cost to the qualified issuer. The applicable credit rate with respect to any
				qualified tax credit bond shall be determined as of the first day on which
				there is a binding, written contract for the sale or exchange of the
				bond.
								(4)Special rule for
				issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
								(c)Limitation based
				on amount of tax
								(1)In
				generalThe credit allowed under subsection (a) for any taxable
				year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credits allowable under this part (other than subpart C and this
				subpart).
									(2)Carryover of
				unused creditIf the credit
				allowable under subsection (a) exceeds the limitation imposed by paragraph (1)
				for such taxable year, such excess shall be carried to the succeeding taxable
				year and added to the credit allowable under subsection (a) for such taxable
				year (determined before the application of paragraph (1) for such succeeding
				taxable year).
								(d)Qualified tax
				credit bondFor purposes of this section—
								(1)Qualified tax
				credit bondThe term qualified tax credit bond means
				a police and fire department bond which is part of an issue that meets the
				requirements of paragraphs (2), (3), (4), and (5).
								(2)Special rules
				relating to expenditures
									(A)In
				generalAn issue shall be treated as meeting the requirements of
				this paragraph if, as of the date of issuance, the issuer reasonably
				expects—
										(i)100 percent or
				more of the available project proceeds to be spent for 1 or more qualified
				purposes within the 3-year period beginning on such date of issuance,
				and
										(ii)a
				binding commitment with a third party to spend at least 10 percent of such
				available project proceeds will be incurred within the 6-month period beginning
				on such date of issuance.
										(B)Failure to spend
				required amount of bond proceeds within 3 years
										(i)In
				generalTo the extent that less than 100 percent of the available
				project proceeds of the issue are expended by the close of the expenditure
				period for 1 or more qualified purposes, the issuer shall redeem all of the
				nonqualified bonds within 90 days after the end of such period. For purposes of
				this paragraph, the amount of the nonqualified bonds required to be redeemed
				shall be determined in the same manner as under section 142.
										(ii)Expenditure
				periodFor purposes of this subpart, the term expenditure
				period means, with respect to any issue, the 3-year period beginning on
				the date of issuance. Such term shall include any extension of such period
				under clause (iii).
										(iii)Extension of
				periodUpon submission of a request prior to the expiration of
				the expenditure period (determined without regard to any extension under this
				clause), the Secretary may extend such period if the issuer establishes that
				the failure to expend the proceeds within the original expenditure period is
				due to reasonable cause and the expenditures for qualified purposes will
				continue to proceed with due diligence.
										(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means a purpose specified in section 54B(a)(1).
									(D)ReimbursementFor purposes of this subtitle, available
				project proceeds of an issue shall be treated as spent for a qualified purpose
				if such proceeds are used to reimburse the issuer for amounts paid for a
				qualified purpose after the date that the Secretary makes an allocation of bond
				limitation with respect to such issue, but only if—
										(i)prior to the
				payment of the original expenditure, the issuer declared its intent to
				reimburse such expenditure with the proceeds of a qualified tax credit
				bond,
										(ii)not later than 60
				days after payment of the original expenditure, the issuer adopts an official
				intent to reimburse the original expenditure with such proceeds, and
										(iii)the
				reimbursement is made not later than 18 months after the date the original
				expenditure is paid.
										(3)ReportingAn issue shall be treated as meeting the
				requirements of this paragraph if the issuer of qualified tax credit bonds
				submits reports similar to the reports required under section 149(e).
								(4)Special rules
				relating to arbitrage
									(A)In
				generalAn issue shall be
				treated as meeting the requirements of this paragraph if the issuer satisfies
				the requirements of section 148 with respect to the proceeds of the
				issue.
									(B)Special rule for
				investments during expenditure periodAn issue shall not be
				treated as failing to meet the requirements of subparagraph (A) by reason of
				any investment of available project proceeds during the expenditure
				period.
									(C)Special rule for
				reserve fundsAn issue shall not be treated as failing to meet
				the requirements of subparagraph (A) by reason of any fund which is expected to
				be used to repay such issue if—
										(i)such fund is funded at a rate not more
				rapid than equal annual installments,
										(ii)such fund is funded in a manner reasonably
				expected to result in an amount not greater than an amount necessary to repay
				the issue, and
										(iii)the yield on
				such fund is not greater than the discount rate determined under paragraph
				(5)(B) with respect to the issue.
										(5)Maturity
				limitation
									(A)In
				generalAn issue shall not be treated as meeting the requirements
				of this paragraph if the maturity of any bond which is part of such issue
				exceeds the maximum term determined by the Secretary under subparagraph
				(B).
									(B)Maximum
				termDuring each calendar
				month, the Secretary shall determine the maximum term permitted under this
				paragraph for bonds issued during the following calendar month. Such maximum
				term shall be the term which the Secretary estimates will result in the present
				value of the obligation to repay the principal on the bond being equal to 50
				percent of the face amount of such bond. Such present value shall be determined
				using as a discount rate the average annual interest rate of tax-exempt
				obligations having a term of 10 years or more which are issued during the
				month. If the term as so determined is not a multiple of a whole year, such
				term shall be rounded to the next highest whole year.
									(e)Other
				definitionsFor purposes of this subchapter—
								(1)Credit allowance
				dateThe term credit allowance date means—
									(A)March 15,
									(B)June 15,
									(C)September 15,
				and
									(D)December
				15.
									Such term
				includes the last day on which the bond is outstanding.(2)BondThe
				term bond includes any obligation.
								(3)StateThe
				term State includes the District of Columbia and any possession of
				the United States.
								(4)Available project
				proceedsThe term available project proceeds
				means—
									(A)the excess of—
										(i)the proceeds from
				the sale of an issue, over
										(ii)the issuance
				costs financed by the issue (to the extent that such costs do not exceed 2
				percent of such proceeds), and
										(B)the proceeds from
				any investment of the excess described in subparagraph (A).
									(f)Credit treated
				as interestFor purposes of this subtitle, the credit determined
				under subsection (a) shall be treated as interest which is includible in gross
				income.
							(g)S Corporations
				and partnershipsIn the case of a tax credit bond held by an S
				corporation or partnership, the allocation of the credit allowed by this
				section to the shareholders of such corporation or partners of such partnership
				shall be treated as a distribution.
							(h)Bonds held by
				regulated investment companies and real estate investment
				trustsIf any qualified tax credit bond is held by a regulated
				investment company or a real estate investment trust, the credit determined
				under subsection (a) shall be allowed to shareholders of such company or
				beneficiaries of such trust (and any gross income included under subsection (f)
				with respect to such credit shall be treated as distributed to such
				shareholders or beneficiaries) under procedures prescribed by the
				Secretary.
							(i)Credits may be
				strippedUnder regulations prescribed by the Secretary—
								(1)In
				generalThere may be a separation (including at issuance) of the
				ownership of a qualified tax credit bond and the entitlement to the credit
				under this section with respect to such bond. In case of any such separation,
				the credit under this section shall be allowed to the person who on the credit
				allowance date holds the instrument evidencing the entitlement to the credit
				and not to the holder of the bond.
								(2)Certain rules to
				applyIn the case of a separation described in paragraph (1), the
				rules of section 1286 shall apply to the qualified tax credit bond as if it
				were a stripped bond and to the credit under this section as if it were a
				stripped coupon.
								(j)TerminationThis
				section shall not apply to bonds issued after December 31, 2014.
							54B.Police and fire
				department bonds
							(a)In
				generalFor purposes of this subpart, the term police and
				fire department bond means any bond issued as part of an issue
				if—
								(1)100 percent of the
				available project proceeds of such issue are to be used for capital
				expenditures incurred by a State or local government for one or more police or
				fire departments of the State or local government (as the case may be),
								(2)the bond is issued
				by a State or local government, and
								(3)the issuer
				designates such bond for purposes of this section.
								(b)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of
				bonds which may be designated under subsection (a) by any issuer shall not
				exceed the limitation amount allocated to such issuer under subsection
				(d).
							(c)National
				limitation on amount of bonds designatedThere is a national
				police and fire department bond limitation of $3,000,000,000.
							(d)Allocations
								(1)In
				generalThe limitation applicable under subsection (c) shall be
				allocated by the Secretary among the States in proportion to the population of
				the States.
								(2)Allocations to
				largest local governments
									(A)In
				generalIn the case of any State in which there is a large local
				government, each such local government shall be allocated a portion of such
				State’s allocation which bears the same ratio to the State’s allocation
				(determined without regard to this subparagraph) as the population of such
				large local government bears to the population of such State.
									(B)Allocation of
				unused limitation to stateThe amount allocated under this
				subsection to a large local government may be reallocated by such local
				government to the State in which such local government is located.
									(C)Large local
				governmentFor purposes of this section, the term large
				local government means any municipality or county if such municipality
				or county has a population of 500,000 or more.
									(e)Population
								(1)In
				generalThe population of any State or local government shall be
				determined for purposes of this section as provided in section 146(j) for the
				calendar year which includes the date of the enactment of this section.
								(2)Special rule for
				countiesIn determining the population of any county for purposes
				of this section, any population of such county which is taken into account in
				determining the population of any municipality which is a large local
				government shall not be taken into account in determining the population of
				such
				county.
								.
			(b)ReportingSubsection
			 (d) of section 6049 of such Code (relating to returns regarding payments of
			 interest) is amended by adding at the end the following new paragraph:
				
					(9)Reporting of
				credit on qualified tax credit bonds
						(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A and such amounts shall be treated as paid on the credit allowance date (as
				defined in section 54A(e)(1)).
						(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A) of this paragraph,
				subsection (b)(4) of this section shall be applied without regard to
				subparagraphs (A), (H), (I), (J), (K), and (L)(i).
						(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
						.
			(c)Conforming
			 amendments
				(1)Sections 54(c)(2)
			 and 1400N(l)(3)(B) of such Code are each amended by striking subpart
			 C and inserting subparts C and I.
				(2)Section
			 1397E(c)(2) of such Code is amended by striking subpart H and
			 inserting subparts H and I.
				(3)Section 6401(b)(1)
			 of such Code is amended by striking and H and inserting
			 H, and I.
				(4)The table of
			 subparts for part IV of subchapter A of chapter 1 of such Code is amended by
			 inserting after the item relating to subpart H the following new item:
					
						
							Subpart I. Qualified tax credit
				bonds.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2008.
			3.Application of certain
			 labor standards on projects financed under tax credit bondsSubchapter IV of chapter 31 of title 40,
			 United States Code, shall apply to projects financed with the proceeds of any
			 tax credit bond (as defined in section 54A of the Internal Revenue Code of
			 1986).
		
